Citation Nr: 1209741	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-43 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a dental disorder for treatment purposes, and if so, whether service connection is warranted.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).

3.  Entitlement to service connection for a respiratory disorder to include as secondary to service-connected GERD.

4.  Entitlement to service connection for sleep apnea to include as secondary to service-connected GERD.

5.  Entitlement to service connection for Gulf War Syndrome.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected laryngeal papillomas.

7.  Whether the reduction from 60 percent to 30 percent for the service-connected GERD was proper, and if so, whether an increased rating is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971, October 1979 to July 1991.  Service in Southwest Asia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an unappealed September 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for damage to teeth and gums for dental treatment purposes.  

In an October 2007 rating decision, the RO denied the Veteran's claims for service connection for CFS, a respiratory disorder, sleep apnea and Gulf War Syndrome.  The October 2007 rating decision further proposed the reduction of disability rating for service-connected GERD from 60 percent to 30 percent disabling, and continued the 10 percent disability rating for service-connected laryngeal papillomas with associated vocal disorder.  

In a March 2008 rating decision, the RO reduced the Veteran's disability rating for service-connected GERD from 60 percent, which had been effective since February 22, 2001, to 30 percent effective June 1, 2008.  

In a November 2008 rating decision, the RO reopened the Veteran's claim for service connection for damage to teeth and gums for dental treatment purposes and denied the claim.  

The Veteran has disagreed and perfected an appeal as to each issue on appeal.

In April 2011, the Veteran and his spouse provided testimony and documentary evidence in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

In his submissions, the Veteran appears to assert that the claim for service connection for a sinus condition should be reopened.  He also asserts that he has oral ulcers and signs of osteopenia that are secondary to his service-connected GERD.  See statement of the Veteran received in April 2011.  As these matters have not yet been adjudicated, they are referred to the RO for the appropriate action.  

The issues of service connection for respiratory disorder, sleep apnea and Gulf War Syndrome, entitlement to a disability rating in excess of 10 percent for service-connected laryngeal papillomas and, entitlement to a disability rating in excess of 30 percent for service-connected GERD and the propriety of reduction of a disability rating from 60 percent for service-connected GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the RO denied the Veteran's claim for service connection for a dental disorder for treatment purposes.

2.  Evidence received since the September 2002 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a dental disorder for treatment purposes.

3.  At the April 2011 hearing, the Veteran notified the undersigned VLJ that he desired to withdraw his claim for entitlement to service connection for CFS.   


CONCLUSIONS OF LAW

1.  1.  The September 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the September 2002 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for a dental disorder for treatment purposes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The issue of entitlement to service connection for CFS is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim for entitlement to service connection for periodontal disease and erosion of enamel from his teeth for treatment purposes.  The Board will address preliminary matters and provide a decision on the issue on appeal.
Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

This Veteran raises an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

As discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.  Moreover, the Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination."  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that the RO has obtained the Veteran's service treatment records, VA treatment records and private medical records identified or provided by the Veteran.  The record reveals that the Veteran has been provided with a dental examination regarding the etiology of his dental disorders.  The Board observes that the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  The Veteran and his wife have presented testimony at a hearing before the undersigned VLJ.  

For those reasons, the Board finds that VA has complied with the notice and assistance requirements.  The Board will now address the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for the claimed disorder.

Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R., Chapter 17.  See 38 C.F.R. § 3.381 (2011).  In some cases dental disabilities are compensable for rating purposes under 
38 C.F.R. § 4.150 (Schedule of ratings - dental and oral conditions), Diagnostic Codes 9900- 9916 (2011).

Outpatient dental treatment may be available to a veteran under the provisions of 
38 C.F.R. § 17.161 (2011), which sets forth several classes of eligibility therefor.  Pertinent portions of section 17.161(b)(1)(i) provide that outpatient dental treatment on a one-time completion basis is available to veterans with a service-connected noncompensable dental disability shown to have been in existence at time of discharge or release from active service which took place after September 30, 1981, if: (A) the veteran served on active duty during the Persian Gulf War and was honorably discharged from a period of active duty of not less than 90 days, or was honorably discharged from any period of active duty of not less than 180 days; (B) application for treatment was made within 180 days after such discharge or release; (C) the certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed; and, VA dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  (Class II eligibility).   Class II eligibility is also provided for veterans who have a service-connected noncompensable dental condition that resulted from combat wounds or service-connected trauma (Class II(a)); veterans who have a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for 90 days or less (Class II(b)); veterans who were prisoners of war for 90 days or longer (Class II(c)).

38 C.F.R. § 17.161(g) provides that veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability (Class III).  Other provisions provide for care to those with service connected disability rated 100 percent disabling (Class IV); those participating in vocational rehabilitation under Chapter 31 (Class V); or, those scheduled for admission or otherwise receiving care from VA under Chapter 17 of 38 U.S.C. (Class VI). 38 C.F.R. § 17.161 (2011).  

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 2002 rating decision, the RO denied service connection for a dental disorder for treatment purposes finding that there was no evidence that his dental disorder was incurred during service.  The record reveals that the Veteran did not submit a notice of disagreement regarding the September 2002 rating decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  The Board finds, therefore, that the September 2002 rating decision was not appealed and is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Veteran submitted a claim to reopen his previously denied claim for entitlement to service connection for a dental disorder for treatment purposes in May 2007.  The claim was denied in a November 2008 rating decision which found that while new and material evidence had been submitted with respect to the previous denial of service connection for a dental disorder, the claim was denied because there was no evidence to show a connection between the service-connected GERD and periodontal disease.  

The proper issue on appeal, therefore, is whether new and material evidence has been received since the September 2002 rating decision.  

The Board notes that the RO denied the claim on its merits rather than on the predicate matter of whether new and material evidence had been received which is sufficient to reopen the claim.  Notwithstanding the RO's action, it is incumbent on the Board to adjudicate the new and material issue. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. 

The Board will briefly address the evidence before the RO at the time of the September 2002 rating decision and the basis for the decision, and then address the evidence that has been submitted since the September 2002 rating decision.  The evidence before the RO in September 2002 included the Veteran's service treatment records, VA treatment records and statements by the Veteran.  The Veteran's service treatment records show the Veteran had dental treatment during service, but no private or VA treatment records provided any evidence of the degree and nature of the Veteran's contemporary dental problems, and there was no evidence to show a connection between any dental problems and the service-connected GERD.  The RO denied the claim because there was no evidence to show a current disability or a connection between a current disability and the service-connected GERD.

Since the September 2002 rating decision, the Veteran has submitted two treatises dated 1994 and 2002 which, generally, propose that GERD may cause erosion of enamel from teeth.  In addition, the Veteran has submitted a December 2007 letter from Dr. R.G., D.M.D., who stated that he examined the Veteran and determined that the Veteran had "generalized erosion of enamel in all occlusal areas with some lingual involvement," in addition to "dry mouth and he has teeth with developing decay and generalized degradation of [the Veteran's] dental health."  Dr. R.G. further stated that "numerous articles" report that GERD "causes damage to the teeth," and that in some cases it can prevent patients from "eating on a regular basis."  Finally, the evidence now includes the June 2008 VA examiner's report that indicates that the Veteran's "lower anterior teeth show erosion patterns on the lingual surfaces," and that the Veteran has missing teeth in addition to "moderate generalized periodontitis."  The examiner provided an opinion that the periodontal disease was not as likely as not caused by the Veteran's GERD, but that the Veteran's erosion is likely as not a result of GERD.

As noted above, in determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this case, the Veteran has submitted evidence that shows a current dental disorder and related symptoms, and he has submitted evidence that shows that a current disorder is caused by his service-connected GERD.  As the RO previously denied on this basis, the Board finds that new and material evidence has been submitted as to the Veteran's claim for entitlement to service connection for a dental disorder and further finds that the claim will be reopened.  

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.

CFS

The October 2007 rating decision denied service connection for CFS.  The Veteran disagreed with the rating decision and timely appealed the issue.  At the April 18, 2011 hearing, the Veteran stated that he wished to withdraw the issue of entitlement to service connection for CFS.  Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over an issue that is withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal, or any issue therein, at a hearing before the Board.  Pursuant to 38 C.F.R. § 20.204(b), a withdrawal is effective upon receipt by the Board, or in this case, on April 18, 2011.  Thus, the Board has no jurisdiction to consider the issue of entitlement to service connection for CFS which was withdrawn and it shall therefore be dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a dental disorder is reopened; to this extent only, the appeal is allowed.

Entitlement to service connection for CFS is dismissed.


REMAND

Reasons for remand

Dental disorder for treatment purposes

As noted above, under 38 C.F.R. § 17.161(g), the Veteran may be entitled to one-time dental treatment for a dental disorder that aggravates his service-connected GERD.  In this case, the Veteran has contended just the opposite: that he suffers from several problems related to his dental health that he believes are caused by his service-connected GERD.

The Board first observes that examiners have diagnosed several dental disorders manifested by the Veteran.  Dr. R.G. noted that the Veteran has enamel erosion, dry mouth, teeth with "developing decay and generalized degradation of [the Veteran's] dental health," gingivitis, halitosis, and temperature sensitivity of the teeth.  The June 2008 VA examiner reported that the Veteran's lower anterior teeth show erosion patterns on the lingual surfaces and that the Veteran had missing teeth in addition to "moderate generalized periodontitis."  

The Board observes that neither Dr. R.G.'s nor the June 2008 examiner's opinion address the issue on appeal and finds that the medical evidence is insufficient for purposes of adjudicating the reopened claim.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2011).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  For those reasons, the Board remands the Veteran's claim for further development including a medical examination and opinion regarding whether it is at least as likely as not that any of the dental disorders manifested by the Veteran have had a direct and material detrimental effect upon any of the Veteran's service-connected disabilities to include, but not limited to, his GERD disability.

Service connection claims

The Veteran seeks service connection for respiratory problems, including asthma; sleep apnea; and Gulf War Syndrome.  He essentially contended at the hearing that the symptoms of difficulty breathing, sleep disruption, and other symptoms may be related to his GERD or may be symptoms of an undiagnosed multi-symptom disease cognizable under 38 C.F.R. § 3.317 (2011).  There has not been an examination provided for any of the claimed disorders.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, the Veteran has been treated for breathing disorders and currently uses a C-PAP machine to treat his sleep disorder.  The Veteran contends that he started having breathing problems in service.  See hearing transcript at page 13.  The sleep disorder is contended to be related to either Gulf War Syndrome or to the Veteran's GERD disability.  The Veteran testified about his exposure to fuel and other chemicals when he served in the Gulf War.  Thus, the Board finds that McLendon elements have been met and that the claims should be remanded for medical examinations that will describe whether the Veteran has diagnosed conditions and whether those conditions are either related to his active duty service or to his service-connected GERD, or are symptoms encompassed under Gulf War Syndrome.

The Board notes that a prior rating decision in December 1999 denied service connection for a calcified granuloma of the lung as a result of asbestos exposure.  The current claim is premised on different diagnoses than granuloma.  A change in diagnosis must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection is premised on the development of a new and separate disorder, including asthma, and must be adjudicated as a new claim on the merits.
  
It is also noted that notice pursuant to the Veterans Claims Assistance Act was not provided to the appellant concerning the theory of secondary service connection.  This should be accomplished on remand.




Increased disability rating claims

The Veteran and his wife testified that he has obtained treatment for his GERD disability from VA providers in the VA facility in Gainesville, Florida, since the August 2007 VA examination.  See hearing transcript at page 30.  Moreover, the Veteran has contended that some of his symptoms, such as the sleep problems and respiratory problems, may be related, in-part, to his service-connected GERD.  The contention suggests that the GERD issue is intertwined with the service-connection issues; that is, that instead of being separate and distinct problems worthy of service connection by themselves, they may be symptoms of his GERD and, therefore, may support a higher disability rating for GERD.  The current state of the medical evidence does not differentiate the various symptoms attributed to the Veteran's service-connected GERD.  As discussed above, a new medical examination is in order to provide an opinion regarding the likely etiology of such symptoms.

The Veteran and his wife testified that the Veteran's GERD symptoms are much worse than the symptoms reported in the August 2007 VA examiner's report.  For example, the Veteran testified that he has had blood in his stool and he vomits because of his GERD and there have been occasions when blood has been seen in his vomit.  See hearing transcript at page 21. The Board observes that the August 2007 examiner noted that the Veteran did not have a history of vomiting, however, a December 2007 VA provider noted that the Veteran reported a history of vomiting.  Given that the examination was more than 4 years ago and the Veteran's symptoms appear to be worse than reported in the examination, a new medical examination is in order to describe the extent and nature of the Veteran's GERD.

The Veteran further testified that he had had surgery related to his laryngeal disability since his last examination, and he testified that he had received other treatment in Gainesville since the last examination.  The Veteran also testified that his condition continues to deteriorate, essentially testifying that his condition had worsened.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  
 
Accordingly, the case is REMANDED for the following action:

1.  Provide notice pursuant to the Veterans Claims Assistance Act that informs the Veteran how he can substantiate his claims for service connection for a respiratory disorder and sleep apnea as secondary to a service-connected disability.

2.  Ensure that all VA treatment records pertaining to the Veteran, including records from the VA treatment facility in Gainesville, Florida, are obtained and included in the Veteran's VA claims folder.  

3.  Contact the Veteran in writing and request that he provide or identify any private treatment records that are not already of record that pertain to treatment of his service-connected or claimed disabilities.  All reasonable efforts should be made to obtain and include any such records in the Veteran's VA claims folder.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After completion of the foregoing steps, schedule the Veteran for a Gulf War Protocol medical examination performed by an appropriate examiner or examiners who should review the Veteran's VA claims folder and indicate that review in the examination report.  The examiner should provide a description of all symptoms manifested by the Veteran to include, but not limited to, sleep disturbances, fatigue, and respiratory problems.  

The examiner should provide a diagnosis of any disorder manifested or, in the case that no diagnosis can be made, consider whether the Veteran's symptom or symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness.  

The examiner should provide an opinion regarding the etiology of any diagnosed disorder.  In that regard, the Veteran has claimed service connection for a respiratory disorder including asthma and sleep apnea.  The opinion should state:

(a)  whether it is at least as likely as not that any diagnosed disorder, including a respiratory or sleep disorder, began in or is related to the Veteran's active duty service; 

(b)  whether it is at least as likely as not that any diagnosed disorder, including a respiratory or sleep disorder, was caused or due to the Veteran's service-connected GERD disability; and

(c)  whether it is at least as likely as not that any diagnosed disorder, including a respiratory or sleep disorder, was aggravated (i.e., worsened) by the Veteran's service-connected GERD disability.

Any diagnostic test or consult deemed necessary by the examiner should be conducted and incorporated into the examination report.

Any opinion expressed by an examiner should be supported by a discussion of the reasons underlying the opinion and may include references to clinical evidence and medical literature.

5.  After steps one to three are complete, schedule the Veteran for the appropriate examination to assess the severity of his service-connected GERD.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted and included in the examination report.  The examiner should set forth the symptoms and signs attributable to GERD.  The examiner should specifically address whether the Veteran has anemia and, if so, whether it is moderate.  The examiner should also address whether the symptoms result in impairment of health and if so fully describe the nature and severity of the impairment.  

6.  After steps one to three are complete, schedule the Veteran for the appropriate examination to assess the severity of his service-connected laryngeal papillomas.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted and included in the examination report.  The examiner should set forth the symptoms and signs attributable to the laryngeal papillomas.  The examiner should also specifically address whether the Veteran has hoarseness with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes with biopsy.   

7.  After steps one to three are complete, schedule the Veteran for a dental examination by an appropriate VA provider.  The examiner should review the Veteran's VA claims folder and provide a description of any and all dental related disorders manifested by the Veteran.  The examiner should also specifically indicate whether the periodontal disease is chronic or acute.  The examiner should provide an opinion whether it is at least as likely as not that any dental disorder manifested by the Veteran since May 2007, had or is having, a direct and material detrimental effect upon any of the Veteran's service-connected disabilities to include, but not limited to, his GERD disability.  In other words, is a dental condition aggravating (i.e., worsening) a service-connected disability.  

Any opinion expressed by the examiner should be supported by a discussion of the reasons underlying the opinion and may include reference to medical literature.

8.  After completion of the foregoing development and any other development deemed to be necessary, readjudicate the Veteran's claims.  If any of the benefits on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case, which addresses 38 C.F.R. § 3.310 in connection with the claims for service connection for a respiratory disorder and sleep disorder, and provide a reasonable period for response.  Thereafter, if otherwise in order, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


